                 Case 20-12522-JTD            Doc 3100        Filed 07/02/21        Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                               )
In re:                                                         ) Chapter 11
                                                               )
MALLINCKRODT PLC, et al.,                                      ) Case No. 20-12522 (JTD)
                                                               )
                      Debtors.1                                ) (Jointly Administered)
                                                               )
                                                               )
                                                               )
                                                               )

                                          NOTICE OF SERVICE

         PLEASE TAKE NOTICE that on the 2nd day of July 2021, a copy of Deutsche Bank AG

New York Branch’s Responses and Objections to the Official Committee of Opioid Related

Claimants’ Requests for Production was served via electronic mail and US Mail upon parties listed

below.

Justin R. Alberto, Esquire
Cole Schotz P.C.
500 Delaware Avenue, Suite 1410
Wilmington, Delaware 19801
jalberto@coleschotz.com

Anthony De Leo, Esquire
Cole Schotz, P.C.
1325 Avenue of the Americas, 19th Floor
New York, NY 10019
adeleo@coleschotz.com

Dated: July 2, 2021                                  Respectfully submitted,
                                                     GRAYROBINSON, P.A.

                                                     /s/ Jeffrey M. Schlerf
                                                     Jeffrey M. Schlerf (Bar No. 3047)
                                                     1007 N. Orange St.
                                                     4th Floor #127

1
 A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ claims and
noticing agent at http://restructuring.primeclerk.com/Mallinckrodt. The Debtors’ mailing address is 675 McDonnell
Blvd., Hazelwood, Missouri 63042.


/10/902#44739825 v1
                 Case 20-12522-JTD   Doc 3100    Filed 07/02/21   Page 2 of 2




                                         Wilmington, DE 19801
                                         Telephone: (302) 509-4634
                                         Email: jeffrey.schlerf@gray-robinson.com

                                         -and-

                                         WHITE & CASE LLP
                                         Scott Greissman (admitted pro hac vice)
                                         Andrew T. Zatz (admitted pro hac vice)
                                         Michele J. Meises (admitted pro hac vice)
                                         Sam Lawand (admitted pro hac vice)
                                         1221 Avenue of the Americas
                                         New York, NY 10020-1095
                                         Telephone: (212) 819-8200
                                         Facsimile: (212) 354-8113
                                         Email: sgreissman@whitecase.com
                                         azatz@whitecase.com
                                         michele.meises@whitecase.com
                                         sam.lawand@whitecase.com
                                         -and-
                                         Jason N. Zakia (admitted pro hac vice)
                                         Erin Rosenberg (admitted pro hac vice)
                                         111 South Wacker Drive, Suite 5100
                                         Chicago, IL 60606-4302
                                         Telephone: (312) 881-5400
                                         Facsimile: (312) 881-5450
                                         Email: jzakia@whitecase.com
                                         erin.rosenberg@whitecase.com
                                         -and-
                                         Clay B. Roberts (admitted pro hac vice)
                                         200 South Biscayne Boulevard, Suite 4900
                                         Miami, FL 33131-2352
                                         Telephone: (305) 371-2700
                                         Facsimile: (305) 358-5744
                                         Email: clay.roberts@whitecase.com

                                         Counsel to Deutsche Bank AG New York Branch,
                                         as Administrative Agent




/10/902#44739825 v1
